Pish, P. J.
1. An order dissolving, vacating, or modifying an interlocutor injunction and appointment of a receiver is not reviewable by a “ fast ” writ of error. Bacon v. Capital City Bank, 105 Ga. 700; Smith v. Willis, 107 Ga. 792, and cases cited. This was, in effect, ruled in this case at the last term.
2. As such an order is not a final adjudication of the case, a writ of error sued out to review the same is premature and must be dismissed. Civil Code, § 5526. Writ of error dismissed.

All the Justices concur.